PER CURIAM:
*37The claimant brought this action for damage to his 1992 Eagle Premier, which occurred after encountering a large hole in a road maintained by the respondent in Ohio County.
The incident giving rise to this claim occurred on June 7,1997, at approximately 2:00 p.m. The claimant was driving with his father on Dickson’s Run Road (Route 29) approximately one eighth of a mile from U.S. Route 40. The weather was clear. Route 29 in this area is a narrow, two-lane paved road with numerous twists and curves. It is third priority in terms of maintenance. The evidence adduced at hearing was that the claimant steered to the right to avoid a large hole in the road, whereupon the vehicle struck a second hole in close proximity resulting in damage to front struts. The claimant’s cost of repairs was in the approximate amount of $$416.32. Replacement rental car costs for one day was in the amount of $34.97. The claimant’s insurance deductible was in the amount of $500.00.
The claimant submitted into evidence a photograph taken shortly after the accident, indicating two holes of significant breadth and depth. The evidence further established that the respondent was aware of an ongoing drainage problem from underground springs in the area along Dickson’s Run Road and had performed ditching work in the area in May 1997.
It is well established that the State is neither a guarantor nor an insurer of the safety of motorists upon its roads. For the respondent to be held liable for defects of this type, the claimant must prove that the respondent had actual or constructive notice. Pritt vs. Dept. of Highways, 16 Ct. Cl. 8 (1985), Hamon vs. Dept. of Highways, 16 Ct. Cl. 127 (1986). The Court is of the opinion that the size of the holes in question is indicative of their presence for a substantial period of time and that the respondent, at a minimum, had constructive notice of this defect. Therefore, the Court is of the opinion to and does make an award to claimant in the amount of $451.29, representing his out-of-pocket costs for repairs and for the rental car.
Award of $451.29.